DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a plurality of arms coupled to the handle at or near a proximal end of the plurality of arms” in line 3, which includes the relative term “near” that renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close to the proximal end of the plurality of arms the handle must be so as to be near the proximal end of the plurality of arms. There is no frame of reference with respect to this term.  Indeed, the specification does not use the term “near” in this context in the written description.
Claim 1 recites “a bump-release disposed near or distal to a distal end of the plurality of arms” in line 6, which includes the relative term “near” that renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is not clear how close to the distal end of the plurality of arms the bump-release must be so as to be near the distal end of the plurality of arms. There is no frame of reference with respect to this term.  Indeed, the specification does not use the term “near” in this context in the written description.
Claims 2-7 are rejected by virtue of their dependence from claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, and 6 of U.S. Patent No. 9,492,197 (the reference patent)(previously cited) in in view of U.S. Patent Application Publication No. 2007/0156068 (Dubey).
Claim 1 of the reference patent has all the features of claims 1 and 4 of the present application with the exception of the handle being disposed at a proximal portion of the device and the handle being at or near a proximal end of the plurality of arms.  Dubey teaches that a handle 12 is disposed at a proximal portion of a device insertable into the uterus and that the handle 12 is at or near a proximal end of the plurality of arms 24.  It would have been obvious to one of ordinary skill in the art at the time of invention to place  the handle at a proximal portion of the device and at or near a proximal end of the plurality of arms since (1) a location for the handle is required and Dubey teaches one such handle and/or (2) it permits a better grip on the device. The bump-release would be disposed near a distal end of the plurality of arms since both the bump-release and plurality of arms are near each other relative to the handle.
Claims 2, 3, 4, 5, and 6 of the reference patent as modified by Dubey has all the features of claim 2, 3, 5, 6, and 7 of the present application, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 7,648,470 (Omata)(previously cited) in view of GB 2444034 (Matchilskaiai)(previously cited).
Omata teaches a vaginal dilation device, comprising: a handle (the probe base 5 of Omata); a plurality of arms coupled to the handle (the balloons 11 of Omata); and an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the pump 13 of Omata).
Matchilskaiai discloses a button valve 25 of an inflatable vaginal device that can rapidly deflate balloons after use and before extraction (pages 7 and 9 of Matchilskaiai).  It would have been obvious to one of ordinary skill in the art at the time of invention to include a button valve external to the patient as disclosed by Matchilskaiai in the apparatus of Omata since it would permit rapid deflation of the balloons of Omata before extraction.
With respect to claim 1, the combination teaches or suggests a vaginal dilation device, comprising: 
a handle (the probe base 5 of Omata) disposed at a proximal portion of the device (the proximal portion of the vaginal dilation device being that portion of the device shown in FIG. 3 of Omata; the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner); 
a plurality of arms (the balloons 11 of Omata) coupled to the handle at or near a proximal end of the plurality of arms (the balloons 11 are coupled to the handle of the combination at the distal and proximal ends of the balloons; see FIG. 3 of Omata); 
an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the pump 13 of Omata); and 
a bump-release disposed near or distal to a distal end of the plurality of arms and configured to quickly reduce an outer diameter of the vaginal dilation device (the button valve of Matchilskaiai with the button located distally to the distal end of the balloons 11; the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner).
Note that the recitation “if the bump-release is engaged by a fetus entering the vagina” is a mere situational condition that does not structurally define the claimed bump-release.  That is, the fetus or vagina are not part of the claimed structure.  As such, the condition that the fetus contacts the bump-release when entering the vagina is equally not part of the claimed structure.  All the limitation requires is a bump-release disposed on a distal portion of the vaginal dilation device and be configured to quickly reduce an outer diameter of the vaginal dilation device.
With respect to claim 4, the combination teaches or suggests that each of the plurality of arms further comprises a pad disposed thereon (the pad disposed between the stress detection sensor 21 and the balloon 11 in FIG. 3 of Omata).

    PNG
    media_image1.png
    376
    428
    media_image1.png
    Greyscale

Annotated FIG. 3 of Omata
With respect to claim 7, the combination teaches or suggests a force sensor configured to measure a force applied by the vaginal dilation device against the vagina (the pressure detection sensor 21 of Omata).

Claims 1-4 and 6-7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2010/0274159 (Perle) in view of U.S. Patent Application Publication No. 2006/0122463 (Klaassen).
Perle teaches a vaginal exercise device, comprising: a handle (the casing of Perle; see the below annotated FIGS. of Perle); a plurality of arms coupled to the handle (the cheeks 12 or 12a of Perle); and an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the arms 220, the wires 45, the pistons 53, and the racks 64 of Perle).

    PNG
    media_image2.png
    533
    355
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    550
    287
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    370
    354
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    605
    275
    media_image5.png
    Greyscale

Annotated FIGS. 2A, 4, 5C, and 6D of Perle
Perle teaches the use of a release button (paragraph 0144 of Perle). Perle discloses that the control mechanism external to the patient (FIGS. 3A-3B of Perle). Klaassen also teaches that a release button external to the patient (paragraph 0038 and FIGS. 1-2 of Klaassen).  It would have been obvious to one of ordinary skill in the art at the time of invention to place the release button of Perle at the end of the device external to the patient, as suggested by Perle and Klaassen, since a location of the release button is required and Perle and Klaassen disclose such a location.
With respect to claim 1, the combination teaches or suggests a vaginal exercise device, comprising: 
a handle (the casing of Perle; see the above annotated FIGS. of Perle) disposed at a proximal portion of the device (the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner); 
a plurality of arms (the cheeks 12 or 12a of Perle) coupled to the handle at or near a proximal end of the plurality of arms (the cheeks 12 or 12a of Perle are coupled to the casing at the distal and proximal ends of the cheeks 12 or 12a of Perle);
an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the arms 220, the wires 45, the pistons 53, and the racks 64 of Perle); and 
a bump-release disposed near or distal to a distal end of the plurality of arms and configured to quickly reduce an outer diameter of the vaginal dilation device (the release button of Perle at the end of the device external to the patient; the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner).
Note that the recitation “if the bump-release is engaged by a fetus entering a vagina” is a mere situational condition that does not structurally define the claimed bump-release.  That is, the fetus or vagina are not part of the claimed structure.  As such, the condition that the fetus contacts the bump-release when entering the vagina is equally not part of the claimed structure.  All the limitation requires is a bump-release disposed on a distal portion of the vaginal dilation device and be configured to quickly reduce an outer diameter of the vaginal dilation device.
With respect to claim 2, the combination teaches or suggests a central rod (the rod 22, the rod 49/the bars 47, the chamber 52, the rod 62, the rod in FIG. 7C, the rod 88, and the rod 92 of Perle) coupled to the expansion mechanism, the handle, and the plurality of arms, wherein axial movement of the central rod moves the arms radially outwards from the central rod. 
With respect to claim 3, the combination teaches or suggests that the arms are arranged in a parallel configuration as the arms move radially outwards (the cheeks 12 or 12a of Perle are so arranged).
With respect to claim 4, the combination teaches or suggests each of the plurality of arms further comprises a pad disposed thereon (the cheeks 12 or 12a of Perle).
With respect to claim 6, the combination teaches or suggests a quick-release lever configured to quickly reduce the outer diameter of the vaginal dilation device (the knob 23, the mechanism 31, and the sliders 73 and 74 of Perle). 
With respect to claim 7, the combination teaches or suggests a force sensor configured to measure a force applied by the vaginal dilation device against the vagina (paragraphs 0066-0067, 0148-0150, 0159, 0199, 0207, and 0218 of Perle). 

Claims 1 and 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0156068 (Dubey) in view of Matchilskaiai.
Dubey teaches a vaginal dilation device, comprising: a handle (the body 12 of Dubey); a plurality of arms coupled to the handle (the movable elements 24 of Dubey); and an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the expandable element 38 of Dubey).
Matchilskaiai discloses a button valve 25 of an inflatable vaginal device that can rapidly deflate balloons after use and before extraction (pages 7 and 9 of Matchilskaiai).  It would have been obvious to one of ordinary skill in the art at the time of invention to include a button valve external to the patient as disclosed by Matchilskaiai in the apparatus of Dubey since it would permit rapid deflation of the expandable element 38 of Dubey before extraction.
With respect to claim 1, the combination teaches or suggests a vaginal dilation device, comprising: 
a handle (the body 12 of Dubey) disposed at a proximal portion of the device (the proximal portion of the device being that portion of the device shown in FIG. 3 of Dubey; the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner); 
a plurality of arms (the movable elements 24 of Dubey) coupled to the handle at or near a proximal end of the plurality of arms (the movable elements 24 of Dubey are coupled to the body 12 of Dubey near the distal and proximal ends of the movable elements 24 of Dubey; see FIG. 3 of Omata); 
an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the expandable element 38 of Dubey); and 
a bump-release disposed near or distal to a distal end of the plurality of arms and configured to quickly reduce an outer diameter of the vaginal dilation device (the button valve of Matchilskaiai with the button located distally to the distal end of the movable elements 24 of Dubey; the proximal direction being the direction toward the interior of the patient and the distal direction being the direction toward the practitioner).
Note that the recitation “if the bump-release is engaged by a fetus entering the vagina” is a mere situational condition that does not structurally define the claimed bump-release.  That is, the fetus or vagina are not part of the claimed structure.  As such, the condition that the fetus contacts the bump-release when entering the vagina is equally not part of the claimed structure.  All the limitation requires is a bump-release disposed on a distal portion of the vaginal dilation device and be configured to quickly reduce an outer diameter of the vaginal dilation device.
With respect to claim 3, the combination teaches or suggests that the arms are arranged in a parallel configuration as the arms move radially outwards (the movable elements 24 of Dubey).
With respect to claim 4, the combination teaches or suggests that each of the plurality of arms further comprises a pad disposed thereon (the pads on the movable elements 24 of Dubey).
Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dubey,  in view of Matchilskaiai, and further in view of U.S. Patent No. 5,876,357 (Tomer).
Dubey teaches that the device is used during childbirth (paragraph 0052 of Dubey). Tomer teaches that dilation ranges from 2-10  cm (col. 1, lines 20-40 of Tomer).  It would have been obvious to one of ordinary skill in the art at the time of invention to have the expandable device expand a distance of 8-10 cm since the device is used for childbirth and dilation occurs at these ranges.  Thus, the combination teaches or suggests that a distance between opposing pads in an expanded configuration is 8-10 cm (the pads on the movable elements 24 of Dubey move the full range of dilation during childbirth).

Response to Arguments
The Applicant’s arguments filed 11/16/2022 have been fully considered.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, that were necessitated by the claim amendments filed on 11/16/2022.
Double patenting rejection
There are new double patenting rejections that were necessitated by the claim amendments filed on 11/16/2022.
Prior art rejections based on Omata and Matchilskaiai
The Applicant asserts:

    PNG
    media_image6.png
    309
    808
    media_image6.png
    Greyscale

This argument is not persuasive.  The claim language does not define what is meant by proximal and distal directions.  The proximal direction is reasonably defined as the direction toward the interior of the patient and the distal direction is reasonably defined as the direction toward the practitioner. With the directions so defined, the combination teaches or suggests a vaginal dilation device, comprising: a handle (the probe base 5 of Omata) disposed at a proximal portion of the device (the proximal portion of the vaginal dilation device being that portion of the device shown in FIG. 3 of Omata); a plurality of arms (the balloons 11 of Omata) coupled to the handle at or near a proximal end of the plurality of arms (the balloons 11 are coupled to the handle of the combination at the distal and proximal ends of the balloons; see FIG. 3 of Omata); an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the pump 13 of Omata); and a bump-release disposed near or distal to a distal end of the plurality of arms and configured to quickly reduce an outer diameter of the vaginal dilation device (the button valve of Matchilskaiai with the button located distally to the distal end of the balloons 11).
Prior art rejection based on Perle and Klaassen
The Applicant asserts:

    PNG
    media_image7.png
    307
    804
    media_image7.png
    Greyscale

This argument is not persuasive.  The claim language does not define what is meant by proximal and distal directions.  The proximal direction is reasonably defined as the direction toward the interior of the patient and the distal direction is reasonably defined as the direction toward the practitioner. With the directions so defined, the combination teaches or suggests a vaginal dilation device, comprising: a handle (the casing of Perle; see the above annotated FIGS. of Perle) disposed at a proximal portion of the device; a plurality of arms (the cheeks 12 or 12a of Perle) coupled to the handle at or near a proximal end of the plurality of arms (the cheeks 12 or 12a of Perle are coupled to the casing at the distal and proximal ends of the cheeks 12 or 12a of Perle); an expansion mechanism coupled to the arms and configured to move the arms radially outwards at a controlled force (the arms 220, the wires 45, the pistons 53, and the racks 64 of Perle); and a bump-release disposed near or distal to a distal end of the plurality of arms and configured to quickly reduce an outer diameter of the vaginal dilation device (the release button of Perle at the end of the device external to the patient).
Other rejections
There are new grounds of prior rejections that were necessitated by the claim amendments filed on 11/16/2022. 

Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791